April 6, 2006


Mr. R. Matthew Molash
Hughes & Luce, L.L.P.
1717 Main Street, Suite 2800
Dallas, TX 75201

Mr. Terry D. Morgan
Terry Morgan & Associates, P.C.
1201 Elm St., Suite 4800
Dallas, TX 75270

RE:   Case Number:  06-0266
      Court of Appeals Number:  02-05-00439-CV
      Trial Court Number:  2005-60397-393

Style:      JNC PARTNERS DENTON, LLC
      v.
      CITY OF DENTON, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas granted in part and denied  in  part,
petitioner's emergency motion to extend the temporary stays entered  by  the
court of appeals, and issued a stay order in the above-referenced  case.   A
copy of this Court's order is enclosed.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Gena Pelham, Deputy Clerk

|cc:|Ms. Sherri       |
|   |Adelstein        |
|   |Ms. Stephanie    |
|   |Lavake           |